Citation Nr: 0509007	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  In November 2004 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

Hypertension was not present in service, or until several 
years thereafter, and is not due to any inservice events.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, including service medical records; records 
from Lakeland Medical Associates dated from July 1980 to 
August 2001; VA treatment records dated from September 2001 
to January 2002; a statement from K. W. Rickel dated in May 
2002; and written statements from the veteran, as well as 
testimony provided before the Travel Board hearing in 
November 2004.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
In this case, February 1971.  Service connection requires a 
current disability that is related to an injury or disease 
incurred in service.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The veteran contends that he has hypertension, which began 
while he was on active duty.  He states that on the 
separation examination, he was required to have his blood 
pressure checked several times, including lying down for 
several minutes, before a reading of 136/88 was obtained.  He 
feels that the blood pressure they recorded at that time was 
not his normal blood pressure, and that the other readings 
obtained were higher.  He asserts that approximately one year 
after service, hypertension was diagnosed, and he has been 
taking medication since that time.  

As pointed out by the veteran, service medical records show 
that the veteran's blood pressure was 136/78 on the 
enlistment examination in December 1965, and that it was 
136/88 on the separation examination in January 1970.  
Although the separation examination does not confirm that 
several readings were taken, in a May 2002 letter, K. W. 
Rickel wrote that he and the veteran had been processed out 
of service together, and he recalled that the veteran had to 
lie down several times in order to get his blood pressure 
down.  In any event, as whole, the Board must find that the 
service medical records provide negative evidence against the 
veteran's claim. 

Following service, the available evidence does not show 
treatment for hypertension until July 1980, at which time the 
veteran began treatment with a new physician with Lakeland 
Medical Associates, having just moved to the area.  At that 
time, he was noted to have moderate hypertension, for which 
he was taking medication.  A blood pressure reading was not 
noted on that day's entry, although when next seen, in May 
1981, his blood pressure was 160/110.  

In June 1981, he was noted to have had "problems with 
hypertension of recent."  Subsequent medical records, VA and 
private, show the continued presence of hypertension, and in 
July 1996, he was hospitalized with a myocardial infarction.  

None of these medical records, however, attribute the onset 
of the veteran's hypertension to service.  Although he 
already had hypertension by the time he was seen in July 
1980, he was discharged from service 10 years before that.  
The separation examination report did not show a diagnosis of 
hypertension, or note a hypertensive blood pressure reading.  
See 38 C.F.R. § 4.104, Code 7101, Note 1 (2004) (For VA 
evaluation purposes, hypertension means that the diastolic 
blood pressure is predominantly 90 or greater).  

The Board must find that the post-service medical records, as 
a whole, provide additional negative evidence against this 
claim.

While the veteran is credible, as a layman, he is not 
competent to offer diagnoses or medical opinions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, the statements from the 
veteran and K. W. Rickel, to the effect that the veteran had 
to have his blood pressure repeatedly checked at separation 
because it was high, are not probative, because they lack the 
medical expertise necessary to reliably relay such 
information.  See Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Added to this 
is the fact that they are recalling events that occurred over 
30 years before their statements.  Similarly, the probative 
value of the veteran's current recollection that he was 
diagnosed with hypertension about a year after service is 
considerably diminished by these factors.  Beyond the above, 
there is no basis to find that abnormal readings in the early 
1970's would indicate hypertension cited many years later. 

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Medical evidence is required to establish a nexus between an 
inservice injury and current disability, and, in this case, 
there is no medical evidence of a connection between 
hypertension, first shown of record ten years after service, 
and service.  Thus, the Board must find that hypertension was 
not present in service or for several years thereafter, and 
is unrelated to service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in February 2002, prior to the rating 
actions on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his claims, and of his and 
VA's respective obligations to obtain specified different 
types of evidence.  Subsequent correspondence informed the 
veteran of the results of VA's efforts to obtain requested 
information.  The June 2002 rating decision, August 2003 
statement of the case, and June 2004 supplemental statement 
of the case informed the veteran more specifically of the 
reasons for the denial of his claim, the relevant law and 
regulations, and the evidence upon which his claim was based.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided served to convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, and VA and private treatment records have been 
obtained, to the extent available.  In this regard, the VA 
Medical Center (VAMC) in Dallas, Texas, reported that they 
had no record of the veteran during the 1970's, and the 
veteran reported that the records of his treatment prior to 
1980 were not available.  An examination is not warranted, 
because there is no medical evidence indicating the presence 
of hypertension until many years after service, and a current 
examination could not provide evidence of past events.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The 
veteran testified at a Travel Board hearing before the 
undersigned in November 2004.  At that time, it was indicated 
by the veteran that we have all available medical records.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for hypertension is denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


